ORIGINAL ACTION JOURNAL ENTRY AND OPINION
{¶ 1} Roland Bluford seeks a writ of mandamus to compel Judge Eileen Gallagher to issue findings of fact and conclusions of law with regard to a petition for postconviction relief that was filed in the underlying case of State v. Bluford, Cuyahoga County Court of Common Pleas Case No. CR-360788. Judge Gallagher has filed a motion for summary judgment.
 {¶ 2} Attached to Judge Gallagher's motion for summary judgment is a copy of findings of fact and conclusions of law, journalized on June 13, 2005, filed in Case No. CR-360788. This action is now moot. State ex rel. Jerninghan v. Cuyahoga CountyCourt of Common Pleas (1996), 74 Ohio St. 3d 278, 658 N.E.2d 723;State ex rel. Gantt v. Coleman (1983), 6 Ohio St. 3d 5,450 N.E.2d 1163.
 {¶ 3} Accordingly, Judge Gallagher's motion for summary judgment is granted. Clerk to serve notices to all parties as provided in Civ.R. 58(B). Costs to Judge Gallagher.
Writ denied.
Cooney, P.J., concurs.
Rocco, J., concurs.